Exhibit 10.1
[ENCORE CAPITAL GROUP, INC. LETTERHEAD]








June 15, 2017


Dear Ashish,


Congratulations on your promotion to President and Chief Executive Officer. I am
excited about the future and look forward to working with you in your new role.


Your compensation will be adjusted effective June 15, 2017 to reflect your new
role. Your new base salary will be $650,000.


Your Key Contributor Plan (“KCP”) target bonus percentage will remain 100% of
your base salary and will be applied to your increased salary beginning June 15,
2017. Your total KCP cash bonus target will therefore be prorated for 2017 based
on a base salary of $425,000 for the period from January, 1, 2017 through June
14, 2017 and a base salary of $650,000 for the period from June 15, 2017 through
December 31, 2017. This calculates to a KCP cash bonus target of approximately
$547,500 for 2017.


Also effective June 15, 2017, your annual long term incentive target value will
be increased from $600,000 to $1,300,000. In March 2017, you were granted long
term incentive awards valued at $600,000. You will be granted additional long
term incentive awards with a fair value of approximately $382,000 to reach the
new annual long term incentive target value, prorated based on the start date of
your new role. These grants will be made approximately five business days after
the annual stockholder meeting on June 15, 2017 based on the approval of the
Compensation Committee of the Board of Directors. These long term incentive
awards will be structured the same as your March 2017 awards: with 50% as
time-based restricted stock awards that will vest in three equal annual
installments starting from the date of grant and 50% as performance stock
options, with the exercise price and 25% increase performance hurdle based on
Encore’s share price on the date of grant.


I look forward to many more years of success and growth for both you and Encore.


Sincere regards,




/s/ Willem Mesdag


Willem Mesdag
Chairman of the Board



